In the
United States Court of Appeals
For the Seventh Circuit

No. 00-2600

Linda Williams,

Plaintiff-Appellant,

v.

Allen Jaglowski and Ronald Kelly,

Defendants-Appellees.

Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 97 C 8850--Rebecca R. Pallmeyer, Judge.

Argued February 16, 2001--Decided October 15, 2001



  Before Easterbrook, Manion, and Diane P.
Wood, Circuit Judges.

  Diane P. Wood, Circuit Judge. On April
30, 1996, Essex Adams died in an apparent
suicide. Linda Williams, his girlfriend
and a suspended Chicago police officer,
arrived at the scene shortly after
Adams’s death. Police at the scene tried
to question Williams about the death, but
she was evasive and refused to provide
even basic identifying information such
as her date of birth. Her uncooperative
attitude led the police at the scene to
arrest her for obstructing a police
officer in his official duties. Williams
was taken into custody and detained for
approximately ten hours. Several weeks
later, the charges against Williams were
dropped. She then filed this sec. 1983
action against the officers responsible
for her arrest and detention, arguing
that they lacked probable cause to arrest
her. The district court found that the
officers had at least arguable probable
cause for the arrest and so were entitled
to qualified immunity. The court granted
summary judgment for the defendants on
this basis, and we affirm.
I

  In the early   morning hours of April 30,
1996, Williams   was on the telephone with
Adams when she   heard a sound at the other
end like a gun   being fired, followed by
silence. She promptly called 911 and
reported the incident, and police
officers were dispatched to Adams’s
apartment. When the officers arrived,
Adams’s brother Henry let them into the
apartment, where the officers discovered
that Adams had been shot in the head and
that a gun was lying on the floor near
him. The officers realized that suicide
was one possible explanation, but the
position of the gun and Henry Adams’s
statement that Essex had not been
depressed made them suspect foul play.

  Shortly after the police arrived,
Williams showed up at the apartment.
Detective Allen Jaglowski, one of the
officers investigating the death, knew
that someone named Williams had made the
original 911 call. Henry Adams had also
informed Jaglowski that Essex had been
dating a Chicago police officer named
Linda Williams. Based on this
information, Jaglowski began an interview
of Williams and asked her for her badge
and police ID. Williams replied that she
did not have these items, but she refused
to elaborate. In fact, Williams did not
have a badge and ID because she was on
suspension pending her discharge, but she
did not share that information with
Jaglowski. Jaglowski also asked Williams
for her address. Initially, she refused
to provide it, but she eventually
relented and told him. Jaglowski next
asked Williams for her date of birth. He
did so because he regarded "Linda
Williams" as a very common name, and he
thought that the police department might
need more information to verify
Williams’s identity and to confirm that
she was a police officer. This request
was apparently the last straw for
Williams: she refused to give her date of
birth, stating that she thought it was
irrelevant.

  After Williams refused to provide her
date of birth, Jaglowski brought over a
police sergeant, in uniform, who ordered
Williams to answer Jaglowski’s questions
about her identity. Williams refused.
Jaglowski consulted with the other
officers at the scene and then warned
Williams that she would be arrested if
she did not provide the information.
Williams continued to stonewall, and
Jaglowski arrested her on a charge of
obstructing a police officer in the
performance of his official duties.
  When the officers transported Williams
to the police station, Lieutenant Ronald
Kelly, the watch commander, spoke with
Jaglowski and the other officers involved
in the investigation concerning the
circumstances of Williams’s arrest.
Lieutenant Kelly questioned Williams and
told her that she had to answer the
officers’ questions concerning her
identity. Williams remained adamant that
she would not provide her date of birth,
although she did give Kelly her star
number, which enabled him to confirm that
she was a suspended police officer. After
consulting with Jaglowski and the other
officers, Kelly approved the charges
against Williams.

  These charges were eventually dropped,
but the fact remained that she had been
detained for about ten hours before her
release. She brought this sec. 1983
action against Detective Jaglowski and
Lieutenant Kelly alleging that they
lacked probable cause to arrest her.

II

  Whether police officers had probable
cause to arrest a suspect and whether
they are entitled to qualified immunity
for the arrest are closely related
questions, although qualified immunity
provides the officers with an "additional
layer of protection against civil
liability" if a reviewing court finds
that they did not have probable cause.
Hughes v. Meyer, 880 F.2d 967, 970 (7th
Cir. 1989). In an unlawful arrest case in
which the defendants raise qualified
immunity as a defense, this court will
"determine if the officer actually had
probable cause or, if there was no
probable cause, whether a reasonable
officer could have mistakenly believed
that probable cause existed." Humphrey v.
Staszak, 148 F.3d 719, 725 (7th Cir.
1998). If the officers can establish that
they had "arguable probable cause" to
arrest the plaintiff, then the officers
are entitled to qualified immunity, even
if a court later determines that they did
not actually have probable cause. Id.
Accordingly, we will affirm the district
court’s grant of summary judgment if we
find that "a reasonable police officer in
the same circumstances and with the same
knowledge . . . as the officer in
question could have reasonably believed
that probable cause existed in light of
well-established law." Id.

A.

  The defendants’ principal argument is
that they had at least arguable probable
cause to arrest Williams for obstructing
a police officer, and thus qualified
immunity bars this suit. "Whether an
officer is authorized to make an arrest
ordinarily depends, in the first
instance, on state law." Michigan v.
DeFillippo, 443 U.S. 31, 36 (1979).
Federal law asks only whether the
officers had probable cause to believe
that the predicate offense, as the state
has defined it, has been committed.
Richardson v. Bonds, 860 F.2d 1427, 1432
n.4 (7th Cir. 1988). Here, the relevant
state law is 720 ILCS sec. 5/31-1(a),
which defines the offense of obstructing
a police officer. It reads in relevant
part as follows: "A person who knowingly
resists or obstructs the performance by
one known to the person to be a peace
officer . . . of any authorized act
within his official capacity commits a
Class A misdemeanor." In interpreting
this statute, the Illinois Supreme Court
has held that sec. 5/31-1 "do[es] not
proscribe mere argument with a policeman
about the validity of an arrest or other
police action, but proscribe[s] only some
physical act which imposes an obstacle
which may impede, hinder, interrupt,
prevent or delay the performance of the
officer’s duties, such as going limp,
forcefully resisting arrest or physically
aiding a third party to avoid arrest."
People v. Raby, 240 N.E.2d 595, 599 (Ill.
1968). The defendants do not point to any
physical act Williams committed that
would satisfy the requirement set out in
Raby. Moreover, as far as the record
reveals, Williams did not engage in any
physical act that in any way hindered or
impeded Detective Jaglowski. Her only
offense was stubbornly to refuse to
supply Detective Jaglowski with her date
of birth, which would not constitute
obstruction as the Illinois Supreme Court
defined that offense in Raby. Unless the
circumstances of this case somehow bring
it outside the Raby rule, the defendants
did not have even arguable probable cause
to arrest Williams for obstructing a
police officer.

  The defendants argue that Illinois cases
since Raby have called the Raby rule into
question. We are not so sure. Our own
analysis of the cases the defendants cite
along with other recent Illinois
decisions indicates that the "physical
act" requirement is still very much an
element of the crime of obstructing a
police officer in Illinois. Since Raby,
the Illinois Appellate Court has
reaffirmed that a "physical act" is an
essential element of obstruction under
sec. 5/31-1, and has further clarified
that, under Raby, "mere silence" in the
face of requests for identifying
information, or even supplying false
information, is not enough to constitute
obstruction. See People v. Ramirez, 502
N.E.2d 1237, 1239-40 (Ill. App. Ct. 1986)
(false information); People v.
Weathington, 394 N.E.2d 1059, 1061-62
(Ill. App. Ct. 1979) (mere silence). This
court, following those cases, has also
recognized that "in Illinois the crime of
resisting an officer in the performance
of his duty requires physical
resistance." Ryan v. County of DuPage, 45
F.3d 1090, 1093 (7th Cir. 1995).

  The cases that the defendants claim call
the Raby holding into question have been
distinguished by the Illinois courts. Two
involve a defendant refusing to identify
himself or giving false information to
officers attempting to serve process on
the defendant. People v. Meister, 682
N.E.2d 306, 309 (Ill. App. Ct. 1997);
Migliore v. County of Winnebago, 321
N.E.2d 476, 479 (Ill. App. Ct. 1974). The
Illinois courts have been clear that
these cases involve concerns unique to
the service of process context and do not
apply to police investigations. See,
e.g., Weathington, 394 N.E.2d at 1061
(distinguishing Migliore on this basis).
The final case on which the defendants
rely, People v. Gibbs, 253 N.E.2d 117,
119-20 (Ill. App. Ct. 1969), involved a
defendant who interrupted an encounter
between police and third parties, advised
the third parties that they did not have
to allow the police to search them, and
urged the third parties to leave the
area. Although this case offers some
support for the idea that verbal
interference alone could be sufficient to
support a finding of obstruction in some
cases, the Appellate Court has made it
clear that Gibbs involved "unusual facts"
and did not undermine the general rule
stated in Raby. Ramirez, 502 N.E.2d at
1239. In this case, nothing Williams did
interfered with the police officer’s
interactions with any third parties. In
light of this well established law, we
conclude that a reasonable officer could
not have thought the situation fit within
the narrow exception Gibbs created to the
Raby rule, nor that even arguable
probable cause existed to support an
arrest of Williams for the offense of ob
structing a police officer.

B.

  This does not, however, win the day for
Williams. The fact that the officers
lacked probable cause to arrest her for
the precise offense with which she was
charged is only one part of our inquiry.
Police officers are not required to be
legal scholars. This means, among other
things, that the arresting officer’s
knowledge of facts sufficient to support
probable cause is more important to the
evaluation of the propriety of an arrest
than the officer’s understanding of the
legal basis for the arrest. Biddle v.
Martin, 992 F.2d 673, 676 (7th Cir.
1993), citing Richardson v. Bonds, 860
F.2d 1427 (7th Cir. 1988). This is why an
arrest is justified if the officers had
probable cause (or arguable probable
cause) to arrest the suspect either for
the precise offense the officers cited or
for a closely-related offense. Id. In
order to rely on a closely-related
charge, however, the officers must show
that the charge can reasonably be based
on the same set of facts that gave rise
to the arrest and that the charge offered
as justification is one that "would [have
recommended] itself to a reasonable
police officer acting in good faith" at
the time the arrest was made. Richardson,
860 F.2d at 1431. The justification for
the arrest cannot be an "ex post facto
extrapolation [ ] of all crimes that
might have been charged on a given set of
facts." Id.

  Jaglowski and Kelly argue that, even if
they lacked probable cause to arrest
Williams for obstructing a police
officer, they had probable cause, or at
least arguable probable cause, to arrest
her on the closely-related charge of
failure to follow police rules. If
failure to follow police rules is a
criminal offense at all (which we discuss
in a moment), it is one that is "closely
related" on the present facts to the
charge of obstructing an officer. We turn
then to the critical question, which is
whether state law defines the rules
violation as a criminal offense, see
DeFillippo, 443 U.S. at 36, or if the
police rules are more like a
schoolteacher’s admonition not to run in
the halls--a rule, to be sure, but
nothing so dignified as a criminal law of
the state.

  Although it is not entirely clear that
a Chicago police officer’s failure to
follow police rules could violate a state
criminal law, it appears likely that this
is the case. At the very least, we find
that the law is unsettled, which means
that the defendants here had at least
arguable probable cause to arrest
Williams, and any remaining question
about the propriety of the arrest raises
only an issue of state law, not a federal
constitutional problem. No Illinois court
has ever considered this question.
Nevertheless, the Chicago Municipal Code
(a "state" law for this purpose)
specifies that Chicago police officers
have the power to arrest for any
violation of the Code. Chicago Mun. Code
sec. 2-84-230. Another section of the
Municipal Code provides:

Any member of the police department who
shall neglect or refuse to perform any
duty required of him by . . . the rules
and regulations of the department of
police . . . may, in addition to any
other penalty or punishment imposed by
law, be fined not more than $100.00 for
each offense.

Id. sec. 2-84-290.

   In a case with striking similarities to
this one, we held that this provision
incorporated the police rules into the
Chicago Municipal Code. See Richardson,
860 F.2d at 1432 (finding police had
arguable probable cause to arrest off-
duty officer for refusal to provide his
name and star number in violation of
police rules). This implied that a
violation of the police rules amounts to
a violation of the Municipal Code, and an
arrest may be made if probable cause
exists. Although both parties admit that
arrests for failure to follow police
rules are highly unusual (in fact, at
oral argument the City conceded that it
was not aware of any such arrests other
than the ones at issue in Richardson and
this case), the Chicago Municipal Code
has not changed materially since we
decided Richardson, and no Illinois case
since then has cast doubt on our
conclusion that the Chicago police have
the authority to arrest fellow officers
for this type of a violation of the
Municipal Code.

  The Supreme Court has recently held that
arrests for misdemeanor violations that
would be punishable only by a fine do not
offend any constitutional principles.
Atwater v. City of Lago Vista, 121 S. Ct.
1536 (2001). Atwater held that "[i]f an
officer has probable cause to believe
that an individual has committed even a
very minor criminal offense in his
presence, he may, without violating the
Fourth Amendment, arrest the offender."
121 S. Ct. at 1557. Municipal Code sec.
2-84-290 describes just such a minor
criminal offense. Since a failure to
follow police rules is at least
potentially a violation of that section
of the Municipal Code, Atwater indicates
that such an arrest would be
constitutional. The only remaining issue
is whether the officer had probable cause
to believe that Williams had committed
that offense in his presence.

  In our opinion, he did. At the time of
Williams’s arrest, Detective Jaglowski
had information that Williams was a
police officer, and he knew that she had
refused to answer his questions about her
identity even after having been ordered
to do so by a superior officer. These
facts formed the basis for the
obstruction arrest, and the same facts
would support a charge of failure to
follow police rules. Kelly testified that
Williams’s status as a police officer and
her failure to follow police rules played
at least some role in the decision to
charge her, which reassures us that this
justification is not an ex post facto
excuse for the arrest. Moreover, the
undisputed evidence in the record
establishes that Williams violated at
least one police rule in the presence of
the arresting officer. Police Rule 6
prohibits disobedience of a written or
oral directive of a superior officer.
Williams was ordered by a uniformed
sergeant, who was superior to her, to
provide her date of birth to Detective
Jaglowski, and she refused to obey.
Although Kelly and Jaglowski also argue
that Williams violated a number of other
police rules, we find it unnecessary to
determine whether her conduct violated
those other rules because the Rule 6
violation is clear. That is enough to
support the district court’s conclusion
that Williams suffered no deprivation of
her federal rights when she was arrested.

  Williams makes two final arguments that
need not detain us long. First, she
argues that, regardless of whether an
active police officer could be arrested
for violating the police rules, she was
on suspension at the time of her arrest,
and suspended officers cannot be arrested
for violating police rules. This makes
little sense, especially on the facts of
our case. Williams admits that she did
not tell Jaglowski she was on suspension,
and, as far as the record reveals,
theofficers did not discover this
information until after Williams was
arrested and transported to the station.
Because the probable cause analysis
focuses on the information that was
available to the arresting officer at the
time of the arrest, see Humphrey, 148
F.3d at 725, the fact that, unbeknownst
to the arresting officers, Williams was
on suspension at the time of her arrest
is irrelevant to our analysis. Moreover,
Williams has not pointed to any police
rule, municipal ordinance, or case
suggesting that the police rules are not
fully applicable to suspended officers.
In the face of such silence, a reasonable
officer could easily believe that, if ac
tive officers could be arrested for
violating police rules, suspended
officers could also be arrested for the
same infractions.

  Finally, Williams argues that applying
Police Rule 6 to require her to answer
Jaglowski’s questions, under threat of
arrest, violates her Fifth Amendment
right not to be compelled to incriminate
herself. Although it is possible that a
rule requiring police officers to answer
a superior officer’s questions on pain of
arrest might in some circumstances run
afoul of the Fifth Amendment, we do not
believe that Williams’s Fifth Amendment
rights are implicated here. The Fifth
Amendment privilege allows people not to
answer official questions if their
answers "might incriminate [them] in
future criminal proceedings." Minnesota
v. Murphy, 465 U.S. 420, 426 (1984). It
seems highly unlikely that Williams would
have incriminated herself in any way by
providing Detective Jaglowski with her
birth date, and Williams has not
suggested any reason why this information
might have proved incriminating. Cf.
United States v. Edwards, 885 F.2d 377,
385 (7th Cir. 1989) (noting that Miranda
warnings are not generally required
before asking arrestees for "booking
information" such as name and address
because such information is not likely to
evoke an incriminating response). In the
circumstances of this case, Williams’s
Fifth Amendment argument has no merit.

  For these reasons, we find that
Detective Jaglowski and Lieutenant Kelly
had at least arguable probable cause to
arrest Williams for violating the Chicago
Police Department’s rules, and that they
are entitled to qualified immunity on
that basis. Accordingly, the judgment of
the district court is Affirmed.